             Case 2:20-cv-01793-MJP Document 1 Filed 12/08/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
     KEMPER HOLDINGS, LLC, a limited liability
10   company,
                                                       No. 2:20-cv-01793
11                                      Plaintiff,
                                                       DEFENDANT AMERICAN
12          v.                                         GUARANTEE AND LIABILITY
                                                       INSURANCE COMPANY’S NOTICE OF
13   AMERICAN INTERNATIONAL GROUP UK                   REMOVAL
     LIMITED T/A LEX-LONDON, a corporation;
14   AMERICAN GUARANTEE AND                            DEMAND FOR JURY
     LIABILITY INSURANCE COMPANY, a
15   corporation; XL INSURANCE AMERICA,                King County Superior Court
     INC., a corporation; LIBERTY MUTUAL               Case No. 20-2-15992-1-SEA
16   FIRE INSURANCE COMPANY, a
     corporation; and CONTINENTAL
17   CASUALTY COMPANY, a corporation,

18                                    Defendants.

19          Defendant American Guarantee and Liability Insurance Company (“American
20   Guarantee”) hereby removes the state court action entitled Kemper Holdings, LLC v.
21   American International Group UK Limited, et al., Case No. 20-2-15992-1- SEA on the docket
22   of the King County Superior Court under 28 U.S.C. §§ 1332, 1441, and 1446. In support of
23   this Notice of Removal, Defendant states as follows:
24                               I.       STATE COURT ACTION
25          1.     The state court action to be removed is Kemper Holdings, LLC v. American
26   International Group UK Limited, et al., King County Superior Court Case No. 20-2-15992-1-
27
     DEFENDANT AMERICAN GUARANTEE & LIABILITY                                LANE POWELL PC
     INSURANCE COMPANY’S NOTICE OF REMOVAL - 1                        1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:20-cv-01793                                                    P.O. BOX 91302
                                                                         SEATTLE, WA 98111-9402
                                                                       206.223.7000 FAX: 206.223.7107
              Case 2:20-cv-01793-MJP Document 1 Filed 12/08/20 Page 2 of 6



 1   SEA. Plaintiff alleges that Zurich and other defendants owe obligations for coverage under
 2   certain insurance policies in light of Plaintiff's claimed losses as a result of the "COVID 19
 3   pandemic." (COVID-19 is the disease caused by the virus, SARS-Cov-2.) Plaintiff seeks a
 4   declaratory judgment and damages for alleged breach of contract, and asserts causes of action
 5   for common law bad faith and for alleged violations of Washington's Consumer Protection
 6   Act and Insurance Fair Conduct Act. See Amended Complaint, Exhibit A.
 7                                       II.     TIME FOR REMOVAL
 8           2.      Plaintiff filed this action in King County Superior Court on October 30, 2020.
 9   The Washington Insurance Commissioner was originally served on November 9, 2020 and
10   Defendant was served on November 13, 2020. This Notice of Removal is therefore timely
11   pursuant to 28 U.S.C. § 1446(b).
12                                       III.    BASIS FOR REMOVAL
13           3.      A party may seek removal of a state court action where the amount in
14   controversy exceeds $75,000 exclusive of interest and costs, and the action is between citizens
15   of different states and/or citizens of a state and citizens or subjects of a foreign state. 28
16   U.S.C. § 1332(a)(1) – (a)(2).
17   A.      Timeliness
18           4.      This Removal is timely because Defendant has filed this Removal pursuant and
19   in accord with 28 U.S.C. § 1446(b). Defendant received a copy of the original Complaint less
20   than 30 days before filing this Notice of Removal.
21   B.      Amount in Controversy
22           5.      A defendant can establish the amount in controversy by the allegations in a
23   complaint, or by setting forth facts in the notice of removal that demonstrate the amount in
24   controversy exceeds $75,000. Kroske v. US Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005).
25           6.      It is facially apparent from the nature of Plaintiff’s claims alleged in the
26   Amended Complaint that the amount in controversy exceeds $75,000, exclusive of interest
27   and costs. The Amended Complaint alleges that Plaintiff furnished the Defendant-insurers
     DEFENDANT AMERICAN GUARANTEE & LIABILITY                                 LANE POWELL PC
     INSURANCE COMPANY’S NOTICE OF REMOVAL - 2                         1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:20-cv-01792                                                     P.O. BOX 91302
                                                                          SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
              Case 2:20-cv-01793-MJP Document 1 Filed 12/08/20 Page 3 of 6



 1   with a third party assessment that shows that Plaintiff's alleged losses are more than $30
 2   million. Amended Compl., ¶ 3. The Amended Complaint also alleges that Zurich’s several
 3   share of Plaintiff’s alleged losses is 25%, or more than $7.5 million, and that the insurer with
 4   the smallest several share has a 10% share, or more than $3 million. Amended Compl. ¶ 17.
 5           7.     Pursuant to Local Rule W.D. Wash. 101(a), counsel for Defendant has a good
 6   faith belief that Plaintiff seeks damages in excess of the jurisdictional amount in this Court.
 7           8.     Based on the above, Defendant has established that Plaintiff’s alleged damages
 8   more likely than not exceed $75,000.
 9   C.      Diversity of Citizenship
10           9.     The diversity of citizenship requirements of 28 U.S.C. § 1332 are satisfied in
11   this case.
12           10.    Plaintiff Kemper Holdings, LLC. (“Kemper”) is a Washington limited liability
13   company and has its principal place of business in Washington. Amended Compl., ¶ 4.
14           11.    Limited Liability Corporations are citizens of all states where its members are
15   citizens. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). A
16   corporation is a citizen of its state of incorporation and the state where its principal place of
17   business is located. 3123 SMB LLC v. Horn, 880 F.3d 461, 462-463 (9th Cir. 2018).
18           12.    Here, Kemper Holdings LLC has a single member: Kemper Development Co.
19   Kemper Development Co. is a Washington for-profit corporation with its principal place of
20   business in Washington. Kemper Development Co. is thus a Washington citizen, making
21   Kemper Holdings LLC a Washington citizen for purposes of diversity.
22           13.    Defendant American International Group, UK Ltd. T/A Lex- London (“AIG”)
23   is a corporation registered under the laws of England and has its principal place of business in
24   London, England. Compl., ¶ 5.
25           14.    Defendant XL Insurance America, Inc. (“XL”) is a corporation organized
26   under the laws of Delaware and has its principal place of business in Connecticut.
27
     DEFENDANT AMERICAN GUARANTEE & LIABILITY                                      LANE POWELL PC
     INSURANCE COMPANY’S NOTICE OF REMOVAL - 3                              1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:20-cv-01792                                                          P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
              Case 2:20-cv-01793-MJP Document 1 Filed 12/08/20 Page 4 of 6



 1           15.     Defendant Liberty Mutual Fire Insurance Company (“Liberty”) is a company
 2   organized under the laws of Wisconsin and has its principal place of business in Boston,
 3   Massachusetts.
 4           16.     Defendant Continental Casualty Company (“CNA”) is organized under the
 5   laws of Illinois with its principal place of business in Illinois.
 6           17.     Defendant American Guarantee and Liability Insurance Company (referred to
 7   in the Amended Complaint as "Zurich") is a New York corporation with its principal place of
 8   business in Illinois.
 9           18.     In light of the above, there is complete diversity among the parties, and
10   removal is proper under 28 U.S.C. § 1332(a)(1) and (a)(2).
11   D.      Consent
12           19.     All properly named and served defendants consent to this removal.
13   E.      Venue
14           20.     King County is embraced within the United States District Court for the
15   Western District of Washington, Seattle Division, and the state court action being removed is
16   pending in King County. Thus, this Court is the proper venue for this action pursuant to 28
17   U.S.C. § 1441(a).
18                                       IV. REQUIRED DOCUMENTS
19           21.     Defendant will promptly file a copy of this Notice with the Clerk of the King
20   County Superior Court and will give written notice to all adverse parties. 18 U.S.C. § 1446(d).
21           22.     Pursuant to Local Rule W.D. Wash. 101(b), Defendant will also provide copies
22   of all other documents from the State Court proceeding.
23           23.     By removing this action to this Court, Defendant does not waive any defenses,
24   objections, or motions available to them under state or federal law. Defendant expressly
25   reserves the right to move for dismissal of Plaintiff’s claims under Rule 12 of the Federal
26   Rules of Civil Procedure.
27
     DEFENDANT AMERICAN GUARANTEE & LIABILITY                                    LANE POWELL PC
     INSURANCE COMPANY’S NOTICE OF REMOVAL - 4                            1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:20-cv-01792                                                        P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
              Case 2:20-cv-01793-MJP Document 1 Filed 12/08/20 Page 5 of 6



 1          WHEREFORE, Defendant American Guarantee and Liability Insurance Company
 2   requests that this action be removed to the United States District Court for the Western
 3   District of Washington pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and hereby request that
 4   this Court retain jurisdiction for all further proceedings herein.
 5
            DATED: December 8, 2020
 6

 7                                                  LANE POWELL PC

 8

 9                                                  By s/ Stephania Denton
                                                      Stephania Denton, WSBA No. 21920
10                                                    dentons@lanepowell.com

11                                                  By s/ Michael “Mac” Brown
                                                      Michael M. Brown, WSBA No. 49722
12                                                    brownm@lanepowell.com

13                                                     1420 Fifth Avenue, Suite 4200
                                                       P.O. Box 91303
14                                                     Seattle, WA 98111-9402
                                                       Telephone: 206.223.7000
15                                                     Facsimile: 206.223.7107

16                                                  Attorneys for Defendant American Guarantee
                                                    and Liability Insurance Company
17

18

19

20

21

22

23

24

25

26

27
     DEFENDANT AMERICAN GUARANTEE & LIABILITY                                    LANE POWELL PC
     INSURANCE COMPANY’S NOTICE OF REMOVAL - 5                            1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:20-cv-01792                                                        P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
              Case 2:20-cv-01793-MJP Document 1 Filed 12/08/20 Page 6 of 6



 1                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on December 8, 2020, the foregoing was electronically filed with
 3
     the Clerk of the Court using the CM/ECF System, which in turn automatically generated a
 4
     Notice of Electronic Filing (NEF) to all parties in the case who are registered users of the
 5
     CM/ECF system. The NEF for the foregoing specifically identifies recipients of electronic
 6
     notice. I hereby certify that the following document was sent to the following CM/ECF
 7
     participant:
 8
            Attorneys for Plaintiff:
 9
            Nicholas P. Gellert, WSBA No. 18041
10          Perkins Coie LLP
11          1201 Third Avenue, Suite 4900
            Seattle, WA 98101
12          (206) 359-8680
            ngellert@perkinscoie.com
13

14   and I hereby certify that I have mailed by United States Postal Service the document to the
15   following non-CM/ECF participants:
16
            Executed on the 8th day of December, 2020, at Seattle, Washington.
17

18                                                   s/ Lou Rosenkranz
19                                                   Lou Rosenkranz, Legal Assistant

20

21

22

23

24

25

26

27
     DEFENDANT AMERICAN GUARANTEE & LIABILITY                                 LANE POWELL PC
     INSURANCE COMPANY’S NOTICE OF REMOVAL - 6                         1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:20-cv-01792                                                     P.O. BOX 91302
                                                                          SEATTLE, WA 98111-9402
                                                                        206.223.7000 FAX: 206.223.7107
